
	

113 HR 2869 IH: Medicare Patient Access to Cancer Treatment Act of 2013
U.S. House of Representatives
2013-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2869
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2013
			Mr. Rogers of
			 Michigan (for himself and Ms.
			 Matsui) introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  establish payment parity under the Medicare program for ambulatory cancer care
		  services furnished in the hospital outpatient department and the physician
		  office setting.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Patient Access to Cancer
			 Treatment Act of 2013.
		2.Findings; sense
			 of Congress
			(a)FindingsCongress finds the following:
				(1)The National
			 Cancer Institute estimates that approximately 13.7 million Americans with a
			 history of cancer were alive on January 1, 2012.
				(2)About 8 million of
			 the 13.7 million Americans living with cancer are over age 65, and
			 approximately half of cancer care spending is associated with Medicare
			 beneficiaries.
				(3)National spending
			 on cancer care in 2010 is estimated at $125 billion.
				(4)In 2011, the
			 National Cancer Institute released projections of the cost of cancer care in
			 the United States, finding the total cost of cancer care in 2020 is expected to
			 be $206 billion.
				(5)In a 2010 study,
			 Milliman reported that in 2007 a cancer patient receiving chemotherapy incurred
			 average costs of approximately $111,000, three times the cost of a coronary
			 artery disease patient, and six times the cost of a diabetes patient.
				(6)Over the last
			 several years, the United States has been touted as world leader in providing
			 high-quality cancer care.
				(7)United States
			 cancer survival rates are higher than the average in Europe and Canada for 13
			 of 16 types of cancer.
				(8)Until recently,
			 over 80 percent of United States cancer patients received care in the community
			 setting.
				(9)Over the past
			 several years, the country has experienced a significant shift of outpatient
			 cancer care delivery from the physician’s office to the hospital outpatient
			 department.
				(10)Reports show that
			 over the past six years, 43 community practices have started referring all of
			 their patients elsewhere for treatment, 288 oncology office locations have
			 closed, 131 practices have merged or were acquired by a corporate entity other
			 than a hospital, and 469 oncology groups have entered into an employment or
			 professional services agreement with a hospital.
				(11)Over 1,000
			 clinics or practices have been impacted over the last 3 years out of a
			 population of only 6,000 oncologists in community practice in the United
			 States.
				(12)A 2013 study
			 published by The Moran Company (Moran study) found that, between
			 2005 and 2011, there was a 150 percent increase in administered chemotherapy in
			 the hospital outpatient setting for Medicare fee-for-service beneficiaries
			 (increasing from 13.5 percent in 2005 to 33.0 percent in 2011) as compared to
			 administration in physician community cancer clinics.
				(13)The Moran study
			 found that, in 2005, almost 87 percent of Medicare patients were receiving
			 their care in the community setting, by 2011 only 67 percent were utilizing the
			 community setting.
				(14)The Moran study
			 reports that Medicare payments for chemotherapy administered in hospital
			 outpatient settings have more than tripled since 2005 (from $90 million to $300
			 million) while payments to physician community cancer clinics have actually
			 decreased by 14.5 percent.
				(15)The Medicare
			 physician fee schedule rate in 2012 for CPT Code 96413 (Chemo, iv infusion, 1
			 hr), the most common drug administration code billed by oncology practices, is
			 $139 but the payment rate for the same service under the Medicare hospital
			 outpatient prospective payment system (HOPPS) fee schedule in 2012 is 50
			 percent higher at $208.
				(16)Utilization-weighted
			 Medicare payment for infusion services is approximately 55 percent higher at
			 the hospital outpatient department than in a physician’s office.
				(17)Medicare proposed in 2012 to pay hospital
			 outpatient departments 25 percent more for radiation therapy services than for
			 the same services performed in physicians’ offices, including a 70 percent
			 differential for intensity modulated radiation treatment (IMRT) and a 188
			 percent differential for stereotactic body radiation therapy delivery
			 (SBRT).
				(18)One third of hospitals in the United States
			 purchase chemotherapy drugs through the section 340B program at a discount of
			 up to 50 percent, resulting in a net cost to such hospitals that typically is
			 at least 30 percent below reimbursement rate (which is based on 106 percent of
			 the average sales price) for community oncologists for such drugs.
				(19)Medicare
			 reimburses 70 percent of hospital bad debt (uncollectable coinsurance).
				(20)According to an
			 October 2011 Milliman study, the cost of treating cancer patients is
			 significantly lower for both Medicare patients (10 percent lower in copayment
			 amounts, more than $650 savings a year) and the Medicare program (14.2 percent
			 less, a savings of $6,500 a year per patient) when provided in community-based
			 cancer settings as compared to the same treatment in hospital outpatient
			 departments.
				(21)The April 1,
			 2013, sequestration cuts to Medicare allowed for a 28 percent cut to the
			 services reimbursement in Medicare part B drugs to community
			 oncologists.
				(22)A recent
			 Community Oncology Alliance survey showed that 69 percent of practices surveyed
			 reported that patient treatment or operational changes already have been made
			 due to the sequester cut to cancer drugs, with 49 percent of practices forced
			 to send Medicare patients elsewhere for treatment, and 62 percent of practices
			 reported that they will be forced to send Medicare patients elsewhere for
			 treatment if the sequestration cuts stay in place through July 31, 2013.
				(23)The June 2013
			 report of the Medicare Payment Advisory Commission highlighted the large
			 disparities in payment in outpatient settings and noted that the payment
			 variations across settings should be addressed quickly due to the fact that
			 current disparities have created incentives for hospitals to buy physician
			 practices, driving up costs for the Medicare program and for beneficiaries.
				(b)Sense of
			 CongressIt is the sense of Congress that, to ensure the future
			 of community cancer care, Medicare reimbursement should be equal for the same
			 service provided to a cancer patient regardless of whether the service is
			 delivered in the hospital outpatient department or physician’s office.
			3.Equalizing
			 Medicare reimbursement in hospital outpatient departments and physicians’
			 offices for cancer care services
			(a)In
			 generalSection 1833(t) of
			 the Social Security Act (42 U.S.C. 1395l(t)) is amended—
				(1)in paragraph (2)—
					(A)in subparagraph
			 (G), by striking and at the end;
					(B)in subparagraph
			 (H), by striking the period at the end and inserting ; and;
			 and
					(C)by inserting after
			 subparagraph (H) the following new subparagraph:
						
							(I)payment for covered OPD services that are
				cancer care services (as defined in subparagraph (B) of paragraph (18)) shall
				be made consistent with subparagraph (A) of such
				paragraph.
							;
				and
					(2)by adding at the
			 end the following new paragraph:
					
						(18)Special payment
				rule for cancer care services
							(A)In
				generalIn the case of cancer
				care services that are furnished on or after January 1, 2014, the payment
				amount for such services under this subsection and under section 1848 shall be
				a budget neutral combination (as determined by the Secretary) of—
								(i)the amount
				otherwise payable under this subsection for such services; and
								(ii)the amount
				otherwise payable under section 1848 for such services.
								(B)Cancer care
				services definedFor purposes
				of this subsection, the term cancer care services means covered
				OPD services or physicians’ services for which payment is made under section
				1848 that are furnished in conjunction with the diagnosis or treatment of
				cancer.
							.
				(b)Conforming
			 amendmentSection 1848(a) of
			 Social Security Act (42 U.S.C. 1395w–4(a)) is amended by adding at the end the
			 following new paragraph:
				
					(9)Application of
				special rule for cancer care servicesIn the case of physicians’ services that
				are cancer care services (as defined in subparagraph (B) of section
				1833(t)(18)) that are furnished on or after January 1, 2014, the payment amount
				for such services under this section shall be the payment amount for such
				services determined under subparagraph (A) of such
				section.
					.
			
